Citation Nr: 0304800	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  He 
subsequently perfected a timely appeal.  The RO issued a 
statement of the case (SOC) in July 2002.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's claimed bilateral hearing loss was not incurred in 
or aggravated by service, nor is it etiologically related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran's military 
occupational specialties were airplane sheet metal worker and 
airplane maintenance chief.  Service medical records reveal 
that in April 1942 he was hospitalized for complaints of an 
earache and a slight cold.  He reported that his ear had 
begun hurting the day before, after he walked guard for four 
hours.  Upon examination, he was diagnosed with acute, 
suppurative, right, mild otitis media.  The cause was 
undetermined and his hearing was noted to be unimpaired.  At 
his November 1945 separation examination, the veteran's 
hearing acuity for both whispered and spoken voice was 
reported to be 15/15 in both ears.  

In a post-service outpatient treatment report, dated in May 
and June 2001, from C. Chung, M.D., a private physician, it 
was reported that the veteran had a gradual sloping mild to 
profound sensorineural hearing loss in both ears.  It was 
noted that he had a history of noise exposure in service, and 
after service from hunting.

In July 2001 the veteran filed an informal claim of 
entitlement to service connection for impaired hearing.  He 
contended that his hearing problem was a direct result of 
exposure to artillery fire, small arms fire, and airplane 
noise while on active duty in the military.  

In a written statement that accompanied his claim, he further 
contended that his hearing loss began in 1944 at Cape 
Glouster, New Britain, when he, along with others, landed on 
the beach by the ship and were pinned down there for nearly 
three days while large guns fired over them to dislodge 
Japanese troops from caves facing the beach.  He stated that 
he thought he would never have good hearing again, but it had 
gotten better a few days later.  He noted that he had also 
been exposed to small arms fire and there were many other 
"happenings" in the two years he spent in the Southwest 
Pacific.  He stated that his regular military job was working 
on airplanes that ran powerful engines day after day.  He 
stated further that his hearing was perfect when he entered 
military service and he had not done anything to damage his 
eardrums since service.  After service, he had worked as a 
salesman.

In February 2002 the veteran underwent VA audio and ear 
examinations.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
60
85
95
LEFT

35
60
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 in the left ear.

During the ear examination, the veteran reported that he had 
been exposed to noise while on active duty.  He stated that 
he had one episode when he had a very significant temporary 
threshold shift (TTS), but his hearing had returned to normal 
within a few days.  The examiner noted that the otologic 
examination was unremarkable.  He noted further that the 
audiogram, the results of which are reported above, revealed 
a bilateral mild to profound predominantly high frequency 
sensorineural hearing loss.  Tympanometry was normal, with 
bilateral absent acoustic reflexes.  Speech reception 
threshold scores were 38 decibels on the right and 36 
decibels on the left.  Discrimination scores were 96 percent 
on the right and 88 percent on the left.  The diagnosis was 
bilateral mild to profound predominantly high frequency 
sensorineural hearing loss.

The examiner further noted that his review of the veteran's 
claims file indicated that at the time of his release from 
active duty in November 1945 his hearing was recorded as 
normal.  He commented that since the veteran's hearing was 
recorded as normal at the time of his release from active 
duty, it was his opinion that it was unlikely that the 
veteran's current hearing loss was due to military service.  
He further opined that it was most likely that the current 
loss of hearing was age-related (presbycusis).  The Board 
notes that the veteran was at that time 81 years of age.

In April 2002 the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
He filed a timely notice of disagreement and substantive 
appeal.  An SOC was issued in July 2002.

II.  Legal Analysis

A.  Preliminary matters - Veterans Claims Assistance Act of 
2000

In November 2000 the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2002).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claim file, to ascertain whether a remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in July 2002, and other correspondence issued by the RO, the 
Board believes that the appellant has been given ample notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

In this regard, the Board notes the provisions of 38 C.F.R. 
§ 3.159 contained in the July 2002 SOC expressly advised the 
veteran that VA would make a reasonable effort to obtain any 
additional evidence which he might identify as pertinent to 
his claims, including evidence such as private medical 
records, employment records, and records from Federal 
agencies.  He was advised of what evidence the RO would 
attempt to retrieve, and of his responsibilities in obtaining 
such evidence (e.g., adequately identifying pertinent records 
and authorizing disclosure by custodians of such records).  
Furthermore, the Board notes the letter of September 2001, in 
which the RO advised the veteran of what evidence is 
necessary to establish entitlement, as well as what evidence 
the VA needed and what the veteran could do to help with his 
claim.  See Quartuccio, supra.  It is thus clear that 
substantial compliance with the requirements of the VCAA has 
been established in this matter.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  In fact, in correspondence dated in 
September 2001, the veteran indicated that he had no 
additional medical evidence to provide.  As discussed in the 
Factual Background, above, the veteran has been afforded VA 
audiometric and ear examinations.  

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); and U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  Similarly, as the 
veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  For 
the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He essentially contends that his 
hearing impairment is the result of exposure to noise from 
artillery fire, small arms fire, and airplane engine noise in 
service.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a chronic disorder, such as 
sensorineural hearing loss, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in, or as a result 
of service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we have 
found the most probative evidence of record to be the 
findings of the VA examiner who conducted the veteran's 
February 2002 examination.  After conducting a review of the 
veteran's documented medical history, examining him, and 
reviewing an audiological evaluation, the examiner concluded 
that it was unlikely that the veteran's current hearing loss 
was due to military service.  In reaching that conclusion, 
the examiner acknowledged that the examination report at the 
time of the veteran's discharge from service indicated that 
his hearing was normal.  Thus, the competent medical evidence 
indicated above does not establish a link between the 
veteran's currently manifested hearing impairment and an in-
service incurrence.  In fact, such findings are to the 
contrary.  See Hickson, supra.

The Board notes that service medical records show that the 
veteran had an ear disorder during service, but that his 
hearing was unimpaired.  The Board also notes that the 
evidence clearly establishes that the veteran currently has a 
hearing disorder which the evidence shows was established 
upon examination by Dr. Chung in 2001 and also on VA 
examination in 2002.  However, neither of the examiners has 
established a relationship between the current hearing 
disorder and an incident in service.  As noted above, it is 
the opinion of the VA examiner that it was unlikely that the 
veteran's current hearing loss was due to military service. 

Moreover, the evidence shows that the veteran was discharged 
from service in November 1945.  There are no medical findings 
of impaired hearing until 2001.  At that time, the hearing 
test performed by Dr. Chung found mild to profound 
sensorineural hearing loss in both ears.  This examination 
was conducted more than fifty-five years following the 
veteran's discharge from service.  In essence, as indicated 
above, the medical evidence of record fails to establish or 
even suggest any etiological relationship or continuity of 
symptomatology between the veteran's currently manifested 
hearing impairment and his active military service.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran has asserted that he was exposed to artillery 
fire, small arms fire, and aircraft noise while in service, 
and that he worked as a salesman after service and had not 
suffered any damage to his hearing.  Based upon those 
assertions, he believes his hearing deficit is service 
connected, and not due to advancing age.  The Board 
appreciates the sincerity of the veteran's belief in the 
merit of his claim, and we have high regard for his valorous 
service during World War II, in which he received decorations 
for his service in the South Pacific and clearly was exposed 
to the high levels of noise associated with aircraft 
maintenance and combat with the enemy.  The question in this 
case, however, is whether that noise exposure in service was 
the cause of his current hearing loss, first reported decades 
later.

As sympathetic as we might be in the matter, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Board acknowledges that the veteran is competent to state 
that he was exposed to noise while in the service and to 
provide evidence on the occurrence of observable symptoms 
during and following service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he suffered 
permanent damage to his hearing as a result of such noise 
exposure, or that his current impaired hearing is the result 
of any incidents in service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).

Thus, the Board believes the opinion of the VA examiner to be 
entirely consistent with the scope of a medical 
professional's responsibility under the law, as the examiner 
reviewed the veteran's prior medical history, and examined 
him; but, he did not establish that noise exposure in service 
resulted in the veteran's current hearing impairment.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The benefit sought on appeal must accordingly be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

